Name: Council Decision (EU) 2016/2025 of 8 November 2016 appointing three members and two alternate members, proposed by the Republic of Poland of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2016-11-19

 19.11.2016 EN Official Journal of the European Union L 313/23 COUNCIL DECISION (EU) 2016/2025 of 8 November 2016 appointing three members and two alternate members, proposed by the Republic of Poland of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Polish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Three members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Jacek PROTAS, Mr Marek SOWA and Mr Jerzy ZAJÃ KAÃ A. (3) An alternate member's seat has become vacant following the end of the term of office of Mr Krysztof PASZYK. (4) An alternate member's seat has become vacant following the appointment of Mr WÃ adysÃ aw ORTYL as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Gustaw Marek BRZEZIN, marszaÃ ek wojewÃ ³dztwa warmiÃ sko-mazurskiego,  WÃ adysÃ aw ORTYL, marszaÃ ek wojewÃ ³dztwa podkarpackiego,  Dariusz Antoni STRUGAÃ A, burmistrz miasta i gminy Jaraczewo; and (b) as alternate members:  Jacek KRUPA, marszaÃ ek wojewÃ ³dztwa malopolskiego,  Wojciech SAÃ UGA, marszaÃ ek wojewÃ ³dztwa Ã lÃ skiego. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 November 2016. For the Council The President P. KAÃ ½IMÃ R (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).